622 F.3d 1074 (2010)
SOUHAIR KHATIB, Plaintiff-Appellant,
v.
COUNTY OF ORANGE, a political subdivision; Michael S. Carona, an individual; Brian Cossairt, an individual, Defendants-Appellees.
No. 08-56423.
United States Court of Appeals, Ninth Circuit.
September 13, 2010.
Becki Fomasi Kieffer, Troutman Sanders LLP, Irvine, CA, Owais Mohammad Qazi, Esquire, Law Offices of Owais Qazi, Corona, CA, Hector Oscar Villagra, ACLU *1075 Foundation of Southern California Orange, C.A, for Plaintiff-Appellant.
David Duane Lawrence, I, Esquire, Lawrence Beach Allen & Choi, PC, Glendale, CA, Christina Marie Sprenger, Esquire, Lawrence Beach Allen & Choi, PC, Michelle L. Palmer, Esquire, Santa Ana, CA, for Defendants-Appellees.
Prior report: 603 F.3d 713.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.
Judge REINHARDT did not participate in the deliberations or vote in this case.